Citation Nr: 0529332	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for mandible fracture 
residuals, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left hearing loss, 
currently evaluated as    10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied a rating in 
excess of 10 percent, each, for mandible fracture residuals 
and for left hearing loss.  The veteran filed a Notice of 
Disagreement in April 2003, and the RO issued a Statement of 
the Case (SOC) subsequently that month.  The veteran filed a 
Substantive Appeal in May 2003.  The RO issued a Supplemental 
SOC (SSOC) in March 2005, reflecting the continued denial of 
ratings in excess of 10 percent each.  

In October 2005 written argument, the veteran's 
representative requested separate disability ratings for the 
veteran's service-connected tinnitus in each ear.  As that 
issue has not been adjudicated by the RO, it is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Recent VA examinations have not revealed any objective 
disabling manifestations of the veteran's mandible fracture 
residuals.

3.  VA audiological evaluations in May 2001 and May 2002 
revealed Level I hearing acuity in the nonservice-connected 
right ear and Level X hearing acuity in the service-connected 
left ear.
    
4.  VA audiological evaluation in February 2003 and 
audiological evaluation at the Massachusetts Eye and Ear 
Infirmary in March 2003 revealed Level I hearing acuity in 
the nonservice-connected right ear and Level XI hearing 
acuity in the service-connected left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mandible fracture residuals are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.150, 
Diagnostic Codes 9904 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
left hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the August 2002 RO letter, the March and April 2003 
rating actions, the April 2003 RO letter and SOC, the 
December 2003 RO letter, the March 2005 SSOC, and the May 
2005 RO letter, the veteran and his representative were 
variously notified of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection therewith.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the December 2003 RO letter, SOC, 
and SSOC variously informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 200 RO letter and the SOC 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The SOC specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant about what evidence, if any, will 
be obtained by him and what evidence will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this case, duty to assist letters strictly meeting the 
VCAA's notice requirements were not provided to the veteran 
prior to the March 2003 rating action on appeal.  However, 
the Board finds that any lack of full, pre-adjudication duty 
to assist letters strictly meeting the VCAA's notice 
requirements in this case does not prejudice the veteran in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that, in this case, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, RO letters, SOC, and 
SSOC issued between 2002 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claims.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in March 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  .  The RO, 
on its own initiative, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claims, to include obtaining 
numerous post-service private and VA medical records, and 
affording him comprehensive VA examinations in May 2001, May 
2002, and February and October 2003, reports of which are of 
record.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence pertinent to the claims that has not been 
obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  A Rating in Excess of 10 Percent for Mandible Fracture 
Residuals

By rating action of August 1972, the RO granted service 
connection and assigned an initial noncompensable rating 
under Diagnostic Code (DC) 9999 for mandible fracture 
residuals from May 9, 1972.  By rating action of August 1989, 
the RO assigned a 10 percent rating under DC 9904 from March 
6, 1989.     

Under DC 9904, malunion of the mandible with moderate 
displacement warrants a 10 percent rating.  A 20 percent 
rating requires severe displacement.  A rating under this DC 
is dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150.

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of 10 percent is not warranted.   

In August 2002, the veteran was seen at the Boston Medical 
Center for complaints of intermittent episodes of jaw pain at 
the site of his previous fracture that interfered with his 
sleep.

In September 2002, the veteran was seen at a VA outpatient 
medical facility with complaints of jaw pain at the 
temporomandibular joint and the frontal lower chin that 
awakened him from sleep at night.  He had no problems opening 
his mouth or eating or chewing.  The pain was somewhat 
relieved with medication.  Current examination by a nurse 
practitioner showed mild tenderness at the left 
temporomandibular joint.  On dental examination a couple of 
days later, the veteran was able to open his mouth fully and 
smoothly, without any limitation, deviation, or tenderness.  
He closed his jaw smoothly and directly into a stable centric 
occlusal position.  Palpation elicited some discomfort on the 
labial of the mandible ridge at and just to the left of the 
mid-line.  There was no swelling.  X-rays revealed an intact 
mandible without malunion or evidence of the old fracture 
site.  Bony trabeculation was normal.  After consultation 
with a dental surgeon, the assessments were no pathology 
identified, and no evidence that the veteran's complaints 
were related to his old jaw fracture.

In an April 2003 statement, the veteran's primary care VA 
physician stated that he had treated the veteran for over 10 
years for chronic jaw pain, which was now interfering with 
his sleep.

In an April 2003 statement, T. Barber, M.D., stated that he 
had treated the veteran with medication as needed for sleep 
due to jaw pain.

On October 2003 VA examination, the veteran complained of 
chronic and progressively increasing pain in the area of the 
fractures of the symphysis region of the mandible and of the 
right condyle.  Current examination showed no functional 
impairment, although the veteran complained that his 
masticatory function was somewhat limited due to inability to 
eat hard foods because of the mandibular pain it elicited.  
There was no limitation of the range of mandibular motion, 
and lateral excursive movements were within normal limits.  
No deviation upon opening or closing was noted.  The veteran 
stated that he often experienced a "cracking" phenomenon in 
the areas of the fracture, but the examiner noted that 
nothing was detected on the current examination.  No bone 
loss to the mandible, maxilla, or hard palate was noted.  X-
rays revealed an intact mandible with no evidence of 
malunion.  The bone architecture appeared normal, and no 
temporomandibular joint clicking was noted.  There was no 
sensitivity to the muscles of mastication upon palpation and 
no evidence of pathology.  The diagnosis was no substantive 
evidence to relate the veteran's current problems to his 
fractured mandible.

The Board finds that there is no medical evidence 
establishing the level of impairment that would warrant at 
least the next higher, 20 percent, rating under DC 9904-that 
is, disability consistent with malunion of the mandible with 
severe displacement.  In this regard, the Board notes that X-
rays specifically ruled out malunion on both 2002 and 2003 VA 
examinations, and the examiners on both occasions concluded 
that there was no evidence that the veteran's jaw complaints 
were related to his mandibular fracture.  

The Board also points out that higher ratings are available 
under DC 9903 for mandible fracture residuals producing non-
union of the mandible; under DCs 9901 and 9902 for residuals 
producing loss of one-half or the entire mandible; and under 
DC 9905 for limitation of motion of the temporomandibular 
articulation, but ratings under those DCs are not appropriate 
in this case, inasmuch as there is no objective demonstration 
of either non-union or loss of any portion of the mandible, 
or of limitation of motion of the temporomandibular 
articulation (see reports of September 2002 and October 2003 
VA examinations with X-rays). 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for mandible fracture 
residuals must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating in Excess of 10 Percent for Left Hearing Loss

By rating action of August 1972, the RO granted service 
connection and assigned an initial noncompensable rating 
under Diagnostic Code (DC) 6294 for left ear hearing loss 
from May 9, 1972.  By rating action of March 1987, the RO 
increased the rating to 10 percent under DC 6287 from 
November 18, 1986.  By rating action of August 1989, the RO 
assigned a noncompensable rating under DC 6100 from March 6, 
1989.  By rating action of April 1993, the RO restored a 10 
percent rating from November 18, 1986.    

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 
decibels (db) or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or VIA, 
whichever results in the higher numeral.  
Each ear will be evaluated separately. 

(b)  When the pure tone threshold is 30 
db or less at 1,000 Hertz, and 70 db or 
more at 2,000 Hertz, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or VIA, 
whichever results in the higher numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86.

VA audiological evaluation in May 2001 revealed speech 
recognition scores of     96 percent in the right ear, 42 
percent in the left ear, and pure tone thresholds, in db, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
30
LEFT
45
75
75
100
95

The examiner found that the veteran had mild to moderate 
sloping to severe/
profound left ear hearing loss with poor discrimination, and 
that his hearing remained essentially unchanged from the last 
evaluation in 1993.

VA audiological evaluation in May 2002 revealed speech 
recognition scores of   100 percent in the right ear, 36 
percent in the left ear, and pure tone thresholds, in db, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
N/A
20
LEFT
55
70
95
N/A
N/A

The examiner found that the veteran had mild to moderate 
sloping to profound left ear hearing loss with poor 
discrimination.  Compared to the previous test from May 2001, 
the examiner noted that the veteran's hearing had decreased.

VA audiological evaluation in February 2003 revealed speech 
recognition scores of     100 percent in the right ear, 24 
percent in the left ear, and pure tone thresholds, in db, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
50
70
90
105+
105+

The examiner found that the veteran had moderate to profound 
left ear hearing loss.

Audiological evaluation in March 2003 at the Massachusetts 
Eye and Ear Infirmary revealed speech recognition scores of 
96 percent in the right ear, 32 percent in the left ear, and 
pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
10
LEFT
55
75
95
100
105

Considering the evidence of record in light of the relevant 
authority cited to above, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
unilateral left hearing loss. 

Applying the method for rating hearing loss to the results of 
the veteran's audiological evaluations, the Board finds that 
the 2001 and 2002 audiometry findings correspond to Level I 
hearing acuity in the nonservice-connected right ear and 
Level X hearing acuity in the service-connected left ear, and 
that the 2003 audiometry findings correspond to Level I 
hearing acuity in the nonservice-connected right ear and 
Level XI hearing acuity in the service-connected left ear, 
based on application of the reported findings to Tables VI 
and VII.  As these findings correspond to no more than a 10 
percent rating for left ear hearing loss under DC 6100, the 
criteria for a higher rating are not met.

Even though the special provisions of 38 C.F.R. § 4.86(a) for 
evaluating exceptional patterns of hearing impairment are for 
application in this case, inasmuch as the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) was 55 db or more in the left ear on 
the May 2001 and February and March 2003 VA examinations, the 
Board finds that application of these special provisions does 
not correspond to a rating in excess of 10 percent for left 
ear hearing loss, because application of the reported 
findings in the service-connected left ear to Table VIA do 
not result in a higher Roman numeral designation for hearing 
impairment in that ear than is obtainable from Table VI.  
Specifically, the left ear audiometry findings correspond to 
only Level VIII hearing acuity on Table VIA in 2001 and Level 
IX hearing acuity on Table VIA in 2003.    

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Under the circumstances of this case, the benefit-of-the-
doubt doctrine is not for application (see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; and Gilbert, 1 Vet. App. at 53-
56), and the claim must be denied.  


ORDER

A rating in excess of 10 percent for mandible fracture 
residuals is denied.

A rating in excess of 10 percent for left hearing loss is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


